Case: 14-15088   Date Filed: 02/03/2016   Page: 1 of 4


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-15088
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 0:13-cr-60181-RNS-2



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,
                                    versus

DEAN O. BARHAM,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (February 3, 2016)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Dean Barham appeals his convictions for nine counts of wire fraud, 18

U.S.C. § 1343, and one count of conspiring to commit wire fraud, id. § 1349, and
               Case: 14-15088     Date Filed: 02/03/2016    Page: 2 of 4


his sentence of 78 months of imprisonment. Barham argues, for the first time, that

the district court erred by allowing two sign language interpreters to enter the juror

room to assist a hearing-impaired juror during deliberations and by failing to ask

Barham if he had reviewed the addendum to his presentence investigation report.

Barham also challenges the assessment of criminal history points for two

misdemeanor convictions for possessing marijuana. We affirm.

      The district court did not plainly err by permitting interpreters to aid a

hearing-impaired juror during deliberations. To obtain relief, Barham must prove

that an error occurred that is plain and that affects his substantial rights. See United

States v. Olano, 507 U.S. 725, 732, 113 S. Ct. 1770, 1776 (1993). Barham fails to

identify any evidence of “any invasion of the province of the jury . . . [or] any

impropriety or suggestion [by the interpreters] as to how the jury should agree or

disagree or come to a resolution on any of the matters presented to them for their

consideration.” See United States v. Harrell, 788 F.2d 1524, 1528 (11th Cir. 1986)

(concluding that defendant was not prejudiced when an expert witness for the

government, under instruction from the trial court, entered the jury room during

deliberations and explained to jurors how to use audio equipment). Barham

speculates that the interpreters tainted the jury’s deliberations, but the interpreters

took an oath to refrain from participating in the deliberations and, after returning

the verdicts, each juror confirmed that the interpreters only translated for the juror.


                                           2
              Case: 14-15088      Date Filed: 02/03/2016    Page: 3 of 4


“For a plain error to have occurred, the error must be one that is obvious and is

clear under current law,” United States v. Carruth, 528 F.3d 845, 846 n.1 (11th Cir.

2008), and Barham fails to identify any precedent that prohibits interpreters from

translating for a hearing-impaired juror during deliberations.

      The district court did not err, much less plainly err, in its duty to “verify that

[Barham] and [his] attorney ha[d] read and discussed the presentence report and

any addendum to the report,” Fed. R. Crim. P. 32(i)(1)(A). See United States v.

Aleman, 832 F.2d 142, 144 (11th Cir. 1987). The district court asked defense

counsel if he had received and reviewed the presentence report and its addendum

and counsel responded, “We have, Your Honor.” The district court then asked

Barham, “have [you] gone over the report with your attorney,” and he responded,

“I have, Your Honor.”

      The district court did not err by adding two points to Barham’s criminal

history score for his prior convictions for possessing marijuana. The Sentencing

Guidelines state that a defendant receives one point for each prior sentence, United

States Sentencing Guidelines Manual § 4A1.1(c) (Nov. 2013), that was “previously

imposed upon adjudication of guilt, whether by guilty plea, trial, or plea of nolo

contendere, for conduct not part of the instant offense,” id. § 4A1.2(a)(1). Barham

challenges the assessment of one point for a misdemeanor marijuana offense to

which he pleaded guilty without the assistance of counsel, but the commentary to


                                           3
               Case: 14-15088     Date Filed: 02/03/2016    Page: 4 of 4


section 4A1.2 states that one point should be assessed for “uncounseled

misdemeanor sentences where imprisonment was not imposed,” id. § 4A1.2, cmt.

background. See Nichols v. United States, 511 U.S. 738, 748–49, 114 S. Ct. 1921,

1928 (1994); United States v. Baker, 116 F.3d 870, 872 (11th Cir. 1997). Barham

also contests the finding that he was convicted of a second misdemeanor offense of

possessing marijuana, but the district court did not clearly err in finding that the

government proved the prior conviction by a preponderance of the evidence. See

United States v. Ndiaye, 434 F.3d 1270, 1300 (11th Cir. 2006). Under Florida law,

adjudication may be withheld only when there has been a finding of guilty or a

plea of guilty or nolo contendere, Fla. Stat. 948.01(1), and the government

introduced a certified copy of the docket sheet from a Florida court establishing

that it withheld adjudication on Barham’s marijuana charge and ordered him to pay

a fine and court costs instead of placing him on probation, see Fla. Stat. 948.01(2).

      We AFFIRM Barham’s convictions and sentence.




                                           4